DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0046255 A1 to Bressler et al.

Regarding claim 20, Bressler discloses a method of operating a stair chair for transitioning a patient supported on the stair chair in a seated position to a standing position, said method comprising the steps of: providing a stair chair having a base (30), a seat section (22) arranged for movement relative to the base, and a lift mechanism .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,391,007 B2 to Bryant in view of US 8,307,473 B1 to Lambarth et al.

Regarding claim 1, Bryant discloses a chair for use in transporting a patient in a seated position, said chair comprising: a base (141); an upright (161) coupled to said base; a seat section (162, 260) defining a patient support surface, said seat section being operatively attached to said upright and arranged for movement relative to said base between a plurality of vertical configurations (Fig. 1 and 3) including: a first vertical configuration where said seat section is spaced from said base at a first distance for supporting the patient in the seated position (Fig.1); and a second vertical configuration where said seat section is spaced from said base at a second distance greater than said first distance (Fig.3); and a lift mechanism (240) interposed between said base and said seat section to move said seat section between said plurality of vertical configurations, said lift mechanism being operable in a first mode to move said seat section away from said first vertical configuration (lifting the seat) and toward said second vertical configuration for transitioning the patient to a standing position from the seated position.  

Lambarth et al. disclose a track assembly (110) extending from said base and comprising a track member for traversing stairs (Fig. 13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chair of Bryant with a track as taught by Lambarth et al. so to provide the chair with the versatility of the ascending and descending stairs, eliminating the need to rely on an elevator or switching chairs or transportation devices.
Regarding claim 2, wherein said lift mechanism is further operable in a second mode to restrict movement of said seat section relative to said base (when the turning of the crank 244 stops, the seat remains in position).  
Regarding claim 3, further comprising a user input (crank handle, 244) coupled to said lift mechanism and arranged for engagement by a user to facilitate selecting between said first mode and said second mode (turning the crank clockwise, stopping the crank).  
Regarding claim 4, wherein said lift mechanism is further operable in a third mode to move said seat section toward said first vertical configuration and away from said second vertical configuration (turning the crank counter clockwise).  
Regarding claim 5, wherein said user input is configured to facilitate selecting between said first mode, said second mode, and said third mode (user input is a user physically turning the crank and stopping the crank). 
Regarding claim 6, wherein said lift mechanism comprises an actuator (scissor jack 240) interposed in force-translating relationship between said base and said seat section to effect movement of said seat section between said plurality of vertical configurations (Fig.2).  
Regarding claim 7, wherein said actuator extends between a first joint end (top of 240) and a second joint end (bottom of 240), with said first joint end coupled to said seat section (220, 222), and with said second joint end coupled to said base (230, 232).  
Regarding claim 8, wherein said actuator is further defined as a linear actuator selectively operable between said first mode, said second mode, and a third mode to move said seat section toward said first vertical configuration and away from said second vertical configuration (linearly moves the seat upward, stops the seat, and lowers the seat downwardly).  
Regarding claim 20, Bryant discloses a method of operating a stair chair for transitioning a patient supported on the stair chair in a seated position to a standing position, said method comprising the steps of: providing a stair chair having a base (141), a seat section (162) arranged for movement relative to the base, and a lift mechanism (240) interposed between the base and the seat section to move the seat section between a first vertical configuration (Fig.1) and a second vertical configuration (Fig.3); operating the lift mechanism in a first mode to move the seat section toward the second vertical configuration (handle 244 is cranked to raise the seat), above the first vertical configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have raised the seat to a desired location which would provide the user with the ability to place their feet on the floor and rise without the assistance of others. The chair seat is operated by a screw jack and therefore the height of the seat can be adjusted for users of all different heights.

Claims 1-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,307,473 B1 to Lambarth et al. in view of US 6,431,650 B1 to Visone.

Regarding claim 1, Lambarth et al. disclose a stair chair for use in transporting a patient in a seated position along stairs, said stair chair comprising: a base (30/34); an upright (28/32) coupled to said base; a track assembly (26) extending from said base and comprising a track member (52) for traversing stairs; a seat section (24) defining a patient support surface (46), said seat section being operatively attached to said upright (Fig.1).
Lambarth et al. do not disclose a height adjustable seat section.
Visone discloses a height adjustable seat section (26, 27; Fig. 1 and 5), wherein the seat section is arranged for movement relative to said base between a plurality of vertical configurations including: a first vertical configuration (Fig.1) where said seat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chair of Lambarth et al. with a height adjustable seat section as taught by Visone so to allow the chair to fit users of all different heights as well as provide the function of aiding in rising, or allowing a user to enter a bed or other elevated surfaces, etc.
Regarding claim 2, Visone discloses wherein said lift mechanism is further operable in a second mode (release the lever 47) to restrict movement of said seat section relative to said base.  
Regarding claim 3, Visone discloses further comprising a user input (lever 47) coupled to said lift mechanism and arranged for engagement by a user to facilitate selecting between said first mode and said second mode.  
Regarding claim 4, Visone discloses wherein said lift mechanism is further operable in a third mode (release valve of the lift mechanism; Column 5, lines 20-28) to 
Regarding claim 5, Visone discloses wherein said user input is configured to facilitate selecting between said first mode, said second mode, and said third mode (user input is physical input). 
Regarding claim 6, Visone discloses wherein said lift mechanism comprises an actuator (40, 41, 42) interposed in force-translating relationship between said base and said seat section (Fig.3) to effect movement of said seat section between said plurality of vertical configurations (Fig. 1 and Fig.5, lever can be released to stop the seat at a desired height).  
Regarding claim 7, Visone discloses wherein said actuator extends between a first joint end (where 42 connects to 27) and a second joint end (where 40 is connected to the base), with said first joint end coupled to said seat section (27), and with said second joint end coupled to said base (15).  
Regarding claim 8, Visone discloses wherein said actuator is further defined as a linear actuator (hydraulic jack 39) selectively operable between said first mode, said second mode, and a third mode to move said seat section toward said first vertical configuration and away from said second vertical configuration (lever is pulled to raise, released to stop, and valve is released to lower).  
Regarding claim 10, Visone discloses wherein said seat section extends between a rear portion (back of 26/27) and a front portion (front of 26/27), with said rear portion coupled to said upright (attached to 19), and with said actuator coupled between said base and said rear portion (13/17); and wherein said lift mechanism further 
Lambarth et al. teaches the front struts (44), Visone further teaches the struts being telescopic.  
Regarding claim 11, Visone discloses wherein said actuator is further defined as a linear actuator (hydraulic jack 39) selectively operable between said first mode (raising the seat), said second mode (stopping the seat from moving), and a third mode (lowering the seat) to move said seat section toward said first vertical configuration and away from said second vertical configuration.
Visone discloses the use of a hydraulic jack and telescoping struts but does not specifically disclose said support strut is further defined as a gas strut.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have providing the telescoping struts of Visone with pneumatic means so to provide the seating structure with additional cushioning and better support for the user. The gas struts in combination with the hydraulic lift will ensure the seat does not fall unwillingly and will provide better cushioning during use of the chair.
Regarding claim 12, wherein said support strut is further defined as a first support strut (one side of 12/16); and further comprising a second support strut (other 12/16), with each of said first and second support struts interposed in force-translating relationship between said base and said front portion of said seat section (Fig. 1 and 3; converting the front struts of Lambarth et al. to the struts of Visone would have been an obvious modification as discussed above, front struts 44 of Lambarth et al.).  
Regarding claim 13, Lambarth et al. disclose wherein said base comprises a first lower rail (30) and a second lower rail (opposite 30) with each of said first and second lower rails coupled to said upright (28) and extending to a foot support (each strut 44 attaches to the foot rest as shown in Figure 1), with said first and second support struts coupled, respectively, to said first and second lower rails (Fig.1).  
Regarding claim 14, Lambarth et al. disclose wherein said base (34) comprises a first lower rail (30) and a second lower rail (opposite 30) with each of said first and second lower rails coupled to said upright and extending to a foot support (Fig.1).  
Regarding claim 15, Lambarth et al. disclose wherein said support strut extends between a first strut end and a second strut end (top and bottom of 44), with said first strut end coupled to said front portion of said seat section (Fig.1) and with said second strut end coupled to said foot support (Fig.1).  
Regarding claim 18, Lambarth et al. disclose further comprising a caster wheel (36) pivotably coupled to said foot support to facilitate movement along a floor surface (Fig.1).  
Regarding claim 19, Visone discloses wherein said lift mechanism further discloses a rail (13) coupled to said upright (19) and defining a channel (tubular bore of 13), and a guide (17) coupled to said seat section and disposed in sliding engagement (17 slides within 13) with said channel such that said guide (17) slides along said rail (13) as said seat section moves between said plurality of vertical configurations.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,307,473 B1 to Lambarth et al. in view of US 6,431,650 B1 to Visone in view of US 2008/0133089 A1 to Bayomy et al.

Regarding claim 9, Lambarth et al. and Visone discloses user inputs but does not disclose providing further comprising a user input disposed in electrical communication with said linear actuator and arranged for engagement by a user to facilitate selecting between said first mode, said second mode, and said third mode.  
Bayomy et al. disclose using a controller (530) which operates (Paragraphs [0022] – [0026]) an electrical motor to actuate the lifting cylinders (532) of the height adjustable chair. Bayomy et al. further disclose using manual operations as backup to the electrical controller (Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chair of Lambarth et al. in view of Visone with an electrical control used for user inputs to select between different modes or functions to operate the height adjusting seat section of the chair. Using electrical controls is notoriously well known in the art and eliminates the need to manually operate the chair by cranks, etc.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,307,473 B1 to Lambarth et al. in view of US 6,431,650 B1 to Visone in view of EP 0 773 009 A2 to Wolf.

Regarding claim 16, Lambarth et al. discloses a seat that appears to possibly have a slight taper from rear to front, but the disclosure is silent on the shape of the seat section, therefore Lambarth et al. does not specifically disclose wherein said rear portion of said seat section defines a rear width and said front portion of said seat section defines a front width; and wherein said front width is at least partially smaller than said rear width such that said seat section tapers between said front portion and said rear portion.  
Wolf discloses a seat section (4, 10) having a saddle shaped profile which tapers from the rear of the seat toward the front of the seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the chair of Lambarth et al. with a tapered, saddle shaped seat as taught by Wolf so to provide a seat which is easily mounted and also which provides the legs with room to move when aiding an occupant from rising from the seat.
Regarding claim 17, Wolf discloses wherein said seat section has a saddle-shaped profile defining said patient support surface (4, 10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635